Citation Nr: 1332235	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left leg disability as secondary to the service-connected left ankle sprain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from November 2002 to January 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran and his father testified at a hearing at the RO before a Veterans Law Judge in May 2011; a transcript of the hearing is associated with the claims file.

The Veterans Law Judge who presided at the May 2011 hearing is no longer employed by the Board.  In a March 2013 letter, the Veteran was informed of this fact and of his options for another Board hearing.  He was informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond to the letter.

When this case was most recently before the Board in May 2013, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the issue on appeal is adjudicated.  Specifically, an addendum opinion is necessary, for the reasons discussed below. 

In the May 2013 remand, the Board, in pertinent part, noted the Veteran's contentions that his current left leg disorder was due to his service-connected left ankle sprain.  The Board further noted the Veteran's current diagnosis of left shin splints rendered during the October 2011 VA examination.  As such, the Board remanded the case for a VA examination in order to determine whether any left leg disorder, to include shin splits, present during the period of the claim was caused or permanently worsened by the service-connected left ankle sprain.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
The Veteran underwent a VA examination in July 2013.  The examiner also reviewed the Veteran's claims file.  The examiner stated that the Veteran did not currently have and had not ever had a disorder of the left knee or left lower leg.  The rationale for this conclusion was that there were no significant findings on the current examination.  Elsewhere in the examination report the examiner stated that it is less likely than not that the Veteran had a leg condition other than shin splints during the period of the claim.  

As noted above, there is evidence showing the presence of shin splints of the left leg during the period of the claim.  Therefore, a medical opinion addressing the etiology of the shin splints diagnosed during the October 2011 VA examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  The RO or the AMC should forward the Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to the July 2013 VA examiner for an opinion as to the etiology of all left leg disorders present during the period of the claim, to include shin splints.  Following the review of the Veteran's pertinent history, the examiner should offer an opinion with respect to each left leg disorder present during the period of the claim (including the shin splints noted on VA examination in October 2011) as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's left ankle sprain disability.  

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

If the July 2013 examiner is unavailable, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by another physician with sufficient expertise, who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 	

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a left leg disability as secondary to the service-connected left ankle sprain.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

